DETAILED ACTION
This communication is response to the amendment submitted 02/11/2022. Claims 1-19 are pending and presented for examination. Claims 2-19 are new claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 9, 11 and 16 are objected to because of the following informalities:  “UL-DL”, “MCS”, “RRC”, “TB”, and “DRMS” recited in the claims should be recited in full at the first occurrence.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
Applicant argued that Non-Patent (NPL) :UL data transmission procedure without UL grant” (Huawei) is not a prior art because both U.S. Application No. 17/156,090 and Huawei were owned by, or subject to an obligation to, a common owner, Huawei Technologies. In response to the applicant argument, the examiner respectfully disagrees. The priority date of the current application is January 23, 2018, while the publication date of Huawei is November 27, 2017. Thus, the Huawei publication date is earlier than the priority date of the current application. Thus, Huawei constitute prior art under U.S.C. 102(a)(1). Therefore, Huawei is a proper prior art since the publication date is prior to the priority date of the current application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,904,909 (hereafter Patent ‘909). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of independent claims are claiming the same limitations with minor difference. Applicant mere broadens the scope of the independent claims of Patent ‘909, by omitting some limitations, to arrive at the independent claims of the current application. Thus, all the limitations of the independent claims of the current application are disclosed in the independent claims of Patent ‘909.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the claims of Patent ‘909 to arrive at the independent claims of the current application based on user design preference to achieve desired wireless communication.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “UL data transmission procedure without UL grant” by Huawei (hereafter Huawei), see IDS dated 01/22/2021, in view of US Pub. 2018/0124711 to Hosseini et al. (hereafter Hosseini).

Regarding claim 1, Huawei discloses a method for wireless communications, comprising:
 determining, by a user equipment (UE), that a transmission resource includes a first orthogonal frequency-division multiplexing (OFDM) symbol that is configured as a downlink symbol or as flexible (see Huawei, section 2.2.1.2, proposal 2: the time-domain-resource-allocation indicates the OFDM symbols (i.e., starting symbol and length of the allocation) of the first transmission opportunity (TO) to be used for the mapping of UL GF data), wherein the transmission resource is allocated for uplink (UL) transmissions during a time duration, and comprises K transmission occasions (TOs), K being an integer greater than 1 (see Huawei, section 2.2.1.3: since it has been agreed that the K repetitions (including the initial transmission) are performed in the same resource configurations, the explicitly configured slot/mini-slot based GF TOs should be used for all the K repetitions of a TB even for K>1 case; the rest of the K-1 repetitions should be performed on the K-1 sequentially configured TOs); and 
wherein the first UL transmission comprises K repetitions to be transmitted in the respective K TOs, and the K repetitions comprises an initial transmission and at least one retransmission of the initial transmission (see Huawei, section 2.2.1.3: since it has been agreed that the K repetitions (including the initial transmission) are performed in the same resource configurations, the explicitly configured slot/mini-slot based GF TOs should be used for all the K repetitions of a TB even for K>1 case; the rest of the K-1 repetitions should be performed on the K-1 sequentially configured TOs).
Huawei does not explicitly disclose transmitting, by the UE, a first UL transmission in the transmission resource omitting the first OFDM symbol.
However, Hosseini discloses transmitting, by the UE, a first UL transmission in the transmission resource omitting the first OFDM symbol (see Hosseini, ¶ 0110: in some cases, a first OFDM symbol of the first subset of the OFDM symbols is located at the beginning of the wireless transmission subframe and is unallocated for data or pilot signal transmissions, and a second OFDM symbol of the first subset of the OFDM symbols is allocated for transmission of both data and a pilot signal). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of transmitting, by the UE, a first UL transmission in the transmission resource omitting the first OFDM symbol as taught by Hosseini and incorporate it into the system of Huawei to increase the efficiency of the wireless communication system through efficient allocation of resources (see Hosseini, ¶ 0005).

Regarding claim 2, Huawei in view of Hosseini discloses the method of claim 1, Huawei discloses the first OFDM symbol is configured for downlink transmission but fails to explicitly disclose wherein the first OFDM symbol is semi-statically configured for a downlink (DL) transmission.
However, Hosseini discloses the idea of the first OFDM symbol is configured for downlink transmission but fails to explicitly disclose wherein the first OFDM symbol is semi-statically configured for a downlink (DL) transmission (see Hosseini, ¶ 0047: power offsets for two symbol TTIs or single symbols in a different frequency resource within a TTI may be established power offsets, may be configured by a base station upon establishing a connection with a UE, may be semi-statically signaled, or may be dynamically signaled in a resource grant to the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the first OFDM symbol is semi-statically configured for a downlink (DL) transmission as taught by Hosseini and incorporate it into the system of Huawei based on user design preference to increase the efficiency of the wireless communication system through efficient allocation of resources (see Hosseini, ¶ 0005).

Regarding claim 4, Huawei in view of Hosseini discloses the method of claim 1, Huawei does not explicitly disclose wherein the first OFDM symbol is semi-statically configured as flexible and dynamically configured as flexible.
However, Hosseini discloses the idea of wherein the first OFDM symbol is semi-statically configured as flexible and dynamically configured as flexible (see Hosseini, ¶ 0047: power offsets for two symbol TTIs or single symbols in a different frequency resource within a TTI may be established power offsets, may be configured by a base station upon establishing a connection with a UE, may be semi-statically signaled, or may be dynamically signaled in a resource grant to the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the first OFDM symbol is semi-statically configured as flexible and dynamically configured as flexible as taught by Hosseini and incorporate it into the system of Huawei based on user design preference to increase the efficiency of the wireless communication system through efficient allocation of resources (see Hosseini, ¶ 0005).

Regarding claim 5, Huawei in view of Hosseini discloses the method of claim 1, Huawei does not explicitly disclose wherein the first OFDM symbol is semi-statically configured as flexible and dynamically configured for DL transmission.
However, Hosseini discloses the idea of wherein the first OFDM symbol is semi-statically configured as flexible and dynamically configured for DL transmission (see Hosseini, ¶ 0047: power offsets for two symbol TTIs or single symbols in a different frequency resource within a TTI may be established power offsets, may be configured by a base station upon establishing a connection with a UE, may be semi-statically signaled, or may be dynamically signaled in a resource grant to the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the first OFDM symbol is semi-statically configured as flexible and dynamically configured for DL transmission as taught by Hosseini and incorporate it into the system of Huawei based on user design preference to increase the efficiency of the wireless communication system through efficient allocation of resources (see Hosseini, ¶ 0005).

Regarding claim 6, Huawei in view of Hossein discloses the method of claim 1, Huawei in view of Hossein discloses transmitting the first UL transmission in the transmission resource omitting the first OFDM symbol but does not explicitly disclose it comprises: transmitting, by the UE, the first UL transmission in the transmission resource omitting a first TO of the K TOs that comprises the first OFDM symbol.
However, since Hossein discloses transmitting UL transmission by omitting first OFDM symbol and Huawei discloses K TOs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit the first TO of the K TOs based on user design preference to achieve efficient resource utilization in the communication system. One of ordinary skill in the art would have been motivated to perform this teaching since the first TO comprise the first OFDM symbol that was omitted.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 1. Although phrased as computer program claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Hossein and further in view of US Pub. 2016/0353475 to AU et al. (hereafter Au).

Regarding claim 3, Huawei in view of Hossein discloses the method of claim 1, but does not explicitly disclose wherein the first OFDM symbol is semi-statically configured by a higher-layer parameter comprising a time division duplex (TDD) UL-DL configuration common parameter or TDD UL-DL configuration dedicated parameter.
However, Au discloses wherein the first OFDM symbol is semi-statically configured by a higher-layer parameter comprising a time division duplex (TDD) UL-DL configuration common parameter or TDD UL-DL configuration dedicated parameter (see Au, ¶ 0035: TDD TTIs in a frame over the same OFDM frequency sub-band are configured to have different TTI switching types. In yet another embodiment, a TDD TTI in the TDD frame includes zero, one, or more opposite regions. Guard periods (GPs) are included in a TDD frame to separate downlink and uplink transmissions and are aligned in the time domain across frequency sub-bands. Configuration information of a TDD TTI, such as frame structure configuration, TTI switching type, and frequency sub-band of the TDD TTI, may be pre-defined, defined dynamically or semi-statically, and signaled to UEs. The signaling may be transmitted through broadcast, multicast or unicast dynamically, semi-statically or statically; ¶ 0054: transmissions in one or more opposite regions of a TDD TTI are configurable. In one embodiment, a TDD TTI of one transmission direction, i.e., downlink or uplink, may include different configurations of an opposite data region and an opposite feedback region, both of which are used for transmissions in an opposite direction of the TDD TTI, i.e., uplink or downlink).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the first OFDM symbol is semi-statically configured by a higher-layer parameter comprising a time division duplex (TDD) UL-DL configuration common parameter or TDD UL-DL configuration dedicated parameter as taught by Au and incorporate it into the system of Huawei to achieve an efficient communication system (see Au, ¶ 0003).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view Hossein and further in view of US Pub. 2003/0232622 to Seo et al. (hereafter Seo).

Regarding claim 7, Huawei in view of Hossein discloses the method of claim 6, but does not explicitly discloses further comprising: performing, by the UE, rate matching on the repetition for transmitting the repetition in the OFDM symbols of the first TO.
However, Seo discloses performing, by the UE, rate matching on the repetition for transmitting the repetition in the OFDM symbols of the first TO (see Seo, ¶ 0120 and ¶ 0152).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of performing, by the UE, rate matching on the repetition for transmitting the repetition in the OFDM symbols of the first TO as taught by Seo and incorporate it into the system of Huawei to improve utilization efficiency of resources (see Seo, ¶ 0036).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view Hossein and further in view of US Pub. 2017/0034817 to PARK et al. (hereafter Park).

Regarding claim 8, Huawei in view of Hossein discloses the method of claim 1, wherein each TO is allocated with L consecutive OFDM symbols, and wherein transmitting the first UL transmission in the transmission resource omitting the first OFDM symbol (see Hosseini, ¶ 0110: in some cases, a first OFDM symbol of the first subset of the OFDM symbols is located at the beginning of the wireless transmission subframe and is unallocated for data or pilot signal transmissions, and a second OFDM symbol of the first subset of the OFDM symbols is allocated for transmission of both data and a pilot signal) comprises: 
Huawei in view of Hossein does not explicitly disclose transmitting, by the UE, a transport block in OFDM symbols of a first TO, wherein the size of the transport block is determined based on the L symbols.
However, Park discloses transmitting, by the UE, a transport block in OFDM symbols of a first TO, wherein the size of the transport block is determined based on the L symbols (see Park, ¶ 0116: when a TB is generated in response to specific OFDM symbols, it indicates that the transmission node generates the TB by assuming the specific OFDM symbols using an available time axis resource for data transmission; ¶ 0117: A transmission node generates a TB (or a TB of a specific size) for the whole of OFDM symbols in an SF, configures a time window (flexible TX window) consisting of a plurality of OFDM symbols capable of initiating data transmission in an SF, performs rate-matching (or bit-level puncturing) under an assumption that data transmission is initiated in each of a plurality of the OFDM symbols in the time window, and generates a plurality of sets of coded bits; ¶ 0138).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Park and incorporate it into the system of Huawei to improve communication system performance (see Park, ¶ 0009).

Regarding claim 10, Huawei in view of Hossein discloses the method of claim 1, wherein transmitting, by the UE, the transport block in OFDM symbols of the first TO further comprises: performing rate matching in the OFDM symbols of the first TO by encoding the transport block (see Park, ¶ 0117: performs rate-matching (or bit-level puncturing) under an assumption that data transmission is initiated in each of a plurality of the OFDM symbols in the time window, and generates a plurality of sets of coded bits; ¶ 0119: when a TB is generated under an assumption that the TB uses all OFDM symbols in an SF, if it is able to transmit a signal according to a result of an LBT operation prior to a specific OFDM symbol after a plurality of sets of coded bits of which rate-matching (or bit-level puncturing) is applied to a plurality of OFDM symbol positions capable of initiating data transmission in the flexible TX time window are generated in a procedure of performing channel coding on the TB, the present invention proposes a method of transmitting coded bits corresponding to the specific OFDM symbol), and mapping the encoded bits to less than L OFDM symbols of the first TO after omitting the first symbol (see Park, ¶ 0124: when OFDM symbols smaller than a single SF are utilized for transmitting data after coded bits C0 are generated by assuming a complete SF, it is able to generate new coded bits by performing bit-level puncturing on the coded bits C0).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Park and incorporate it into the system of Huawei to improve communication system performance (see Park, ¶ 0009).

Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Hossein and further in view of US Pub. 2015/0230210 to Lee et al. (hereafter Lee).

Regarding claim 14, Huawei in view of Hossein discloses the method of claim 1, but fails to explicitly disclose further comprising: receiving, by the UE, a resource configuration indicating the transmission resource, wherein the resource configuration is received in a RRC signaling.
However, Lee discloses receiving, by the UE, a resource configuration indicating the transmission resource, wherein the resource configuration is received in a RRC signaling (see Lee, ¶ 0145: resource configuration information (e.g., time-frequency location, antenna port number/count and overhead) of the specific reference signals may be configured to be signaled from the eNB to the UEs via the system information transmission channel (e.g., SIB or PBCH) or through higher layer signaling (i.e., RRC connected mode) or may be configured to be assumed based on a predefined rule, differently from reference signals configured to transmit/receive control information using an RM scheme. In this case, the resource configuration information of the specific reference signals may be configured to be signaled from the eNB to the UEs via the system information transmission channel (e.g., SIB or PBCH) or through higher layer signaling (i.e., RRC connected mode) or may be configured to be assumed based on a predefined rule).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lee and incorporate it into the system of Huawei to improve communication efficiency (see Lee, ¶ 0006).

Regarding claim 16, Huawei in view of Hossein discloses the method of claim 1, but does not explicitly disclose further comprising: transmitting a DMRS at a DMRS location determined based on the OFDM symbols of the first TO after omitting the first OFDM symbol.
However, Lee discloses transmitting a DMRS at a DMRS location determined based on the OFDM symbols of the first TO after omitting the first OFDM symbol (see Lee, ¶ 0153).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lee and incorporate it into the system of Huawei to improve communication efficiency (see Lee, ¶ 0006).

Regarding claim 17, Huawei in view of Hossein and Lee discloses method of claim 16, further comprising: Huawei does not explicitly disclose transmitting a DMRS starting in an earliest symbol of the OFDM symbols of the first TO after omitting the first OFDM symbol.
However, Lee discloses transmitting a DMRS starting in an earliest symbol of the OFDM symbols of the first TO after omitting the first OFDM symbol (see Lee, ¶ 0153).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lee and incorporate it into the system of Huawei to improve communication efficiency (see Lee, ¶ 0006).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Hossein and further in view of US Pub. 2019/0393988 to BAE et al. (hereafter BAE).

Regarding claim 15, Huawei in view of Hossein discloses the method of claim 1, but does not explicitly disclose further comprising: re-mapping a redundancy version (RV) sequence associated with the K TOs to the actual number of repetitions, the RV sequence comprising a plurality of RV indices.
However, BAE discloses re-mapping a redundancy version (RV) sequence associated with the K TOs to the actual number of repetitions, the RV sequence comprising a plurality of RV indices (see BAE, ¶ 0364: When a UE performs K repetitions for the same TB and an RV pattern is mapped to transmission occasions, the RV pattern may be configured such that at least one RVO, which includes most of the systematic bits, is included in K transmission occasions. Alternatively, the length of the RV pattern may be configured to be shorter than K).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to implement the above teaching as taught by BAE and incorporate it into the system of Huawei to achieve reliable grant-free uplink transmission in the communication system (see BAE, ¶ 0007).

Allowable Subject Matter
Claims 9 and 12-13 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2019/01900654 to YOU et al. discloses a transmission apparatus maps a plurality of code blocks obtained from data to a time-frequency resource, and transmits the plurality of code blocks therefrom. The time-frequency resource comprises L number of time symbols in the time domain, where L is an integer greater than 1. Each of the L number of time symbols comprises one or more different code blocks from among the plurality of code blocks. The plurality of code blocks is mapped in the time-frequency resource so that one complete code block is one time symbol.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464